Citation Nr: 1411047	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of an undescended right testicle to include fluid leakage from the scar site.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had honorable active duty service from January 1974 to April 1982.  His discharge from a period of active duty service from April 20, 1982, to May 6, 1986, was under dishonorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of Department of Veterans Affairs (VA) Regional Office RO in Des Moines, Iowa.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

Initially, the Board notes that VA efforts to obtain the Veteran's service treatment records have been unsuccessful and that service personnel records obtained are incomplete.  In such cases, there is a heightened duty to assist the veteran in developing the evidence supportive of his claim, which includes the duty to search for alternative medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Here, the Veteran contends that he had surgery for an undescended right testicle in May or June 1974 at the Naval Hospital in Orlando, Florida, and that he had been in boot camp company number 056 and was put into a medical hold company after surgery.  In correspondence dated in February 2009, he, in essence, requested VA assistance in obtaining additional pertinent evidence for the National Archives and Records Administration (NARA).  The Board also notes that a July 1989 postcard in the available record notes that a VA request for verification of service had been referred to the Naval Military Personnel Command, Department of the Navy.  Subsequent personnel records dated from 1983 to 1986 were submitted from that office in December 1989.  Although the RO is shown to have requested copies of the Veteran's service treatment records and clinical records dated in 1974 from the Orlando Naval Hospital in April 2008 and August 2008, there is no indication of any attempts to obtain additional evidence from the National Archives and Records Administration or the Naval Military Personnel Command.

Review of the available VA treatment records also shows that the Veteran has referenced having had more than one surgical procedure and that in June 2009 he stated that he had been depressed since his scrotal surgery in 1986.  In a January 2009 statement, his ex-spouse recalled having known the Veteran since 1988 and recalled that he had trouble walking due to a problem he had described as swelling to his right inner thigh.  She also recalled that he had received mental health treatment after being arrested for driving while intoxicated and that swelling and bleeding from his surgery scars seemed to be very painful to him.  Thus, the Board finds that further development is required in this case prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to obtain all available service treatment and personnel records or alternative records from the NARA or the Naval Military Personnel Command.  

2.  Request that the Veteran provide additional, specific information as to all surgical procedures he received to the scrotal area and all mental health treatment received during and after service.  He should be requested to provide the names, addresses, and approximate dates of treatment of any additional medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


